In a proceeding to terminate child support, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, *562Nassau County (Koenig, J.), entered March 31, 1995, which, after a hearing, inter alia, suspended the father’s child support payments for his daughter.
Ordered that the order is affirmed insofar as appealed from, with costs.
The father demonstrated at the hearing that his 16-year-old daughter voluntarily refused all contacts with him without cause thereby constructively abandoning him, warranting discharge of his obligation to support her (see, Cohen v Schnepf, 94 AD2d 783; Matter of Rubino v Morgan, 224 AD2d 903). The mother contends that the father’s lack of contact with his daughter is attributable in part to her interference with visitation. However this would not constitute a ground for the resumption of child support payments (see, Hiross v Hiross, 224 AD2d 662). Rosenblatt, J. P., Miller, Pizzuto and Goldstein, JJ., concur.